EXHIBIT 4
2/24/2021                                                   Yahoo Mail - Parent Letter January 15, 2021




     Parent Letter January 15, 2021

     From: Park City High School (noreply@pcschools.us)

     To:    holly_mcclure88@yahoo.com

     Date: Friday, January 15, 2021, 01:25 PM MST




     January 15, 2021

     Park City High School and Park City Community:

     With a lot of changes this week, we want to thank our students, teachers, and families for adapting quickly and continuing to
     engage in learning. Attendance in remote classes has been stellar, thank you and keep up the good work.

     As we prepare to welcome students back on Monday, January 25, we will implement the Test to Stay program. Our ultimate goal
     is to remain open as a school and this program, which has begun statewide, is a measure to do so. It is important for our
     community to understand that by implementing Test to Stay, our school will remain open, even if COVID-19 cases rise above 15.

     Test to Stay will continue as long we have adequate testing supplies and community transmission rates are high. We understand
     that testing all students and staﬀ is something new and presents new challenges, but we appreciate your support and
     cooperation to help our school remain open and keep our students and staﬀ safe.

     Next week all parents/guardians will receive an email with their students date and time for testing at Park City High School. The
     schedule will be a two week rotation, beginning January 25, so not all students will be tested in the ﬁrst week. We will send a
     reminder email each Friday prior to the week of testing for those scheduled the following week.

     Please make sure you have registered for testing in RedCap and read the information below so we are all prepared to begin upon
     return.

     Thank you again for your support during this unique year,

     Park City High School Administration


     Test to Stay
            Registering for COVID testing
            The State of Utah uses RedCap to track testing within educational institutions. To give consent for testing, all
            parent/guardians must complete the RedCap registration for each of their students. If you chose not to do the online
            registration, you may email bswenson@pcschools.us to receive a paper consent form.

            RedCap Registration Link:
            https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

            What if my student has tested positive for COVID-19 in the last 90 days?
            A documented positive COVID test is suﬃcient for the 90 day timeframe. After 90 days from the date of positivity students
            will be required to be part of the testing program at the school.

            COVID-19 Testing Schedule for all students
            We will be testing approximately 150 students per day on a two week rotation. The schedule will be sent to all families as
            soon as it is available.

            What if we do not want our student tested?
            If you choose not to have your student tested, they will need to become a remote learning student while “Test to Stay” in


                                                                                                                                         1/3
2/24/2021                                                    Yahoo Mail - Parent Letter January 15, 2021


            eﬀect. Students are also not allowed to participate in athletics or in-person extracurricular activities without regular testing
            at the school.

            What type of test is used?
            The school uses a rapid BinaxNOW COVID-19 test. This entails a nose swab and returns results within 15 minutes.




     15 de enero de 2021

     Park City High School y Park City Community:

     Con muchos cambios esta semana, queremos agradecer a nuestros estudiantes, maestros y familias por adaptarse rápidamente
     y continuar participando en el aprendizaje. La asistencia a clases remotas ha sido estelar, gracias y sigan con el buen trabajo.

     Mientras nos preparamos para dar la bienvenida a los estudiantes el lunes 25 de enero, implementaremos el programa Test to
     Stay. Nuestro objetivo ﬁnal es permanecer abiertos como escuela y este programa, que ha comenzado en todo el estado, es una
     medida para hacerlo. Es importante que nuestra comunidad comprenda que al implementar Test to Stay, nuestra escuela
     permanecerá abierta, incluso si los casos de COVID-19 superan los 15.

     Test to Stay continuará mientras tengamos un suministro adecuado de pruebas y las tasas de transmisión comunitaria sean
     altas. Entendemos que evaluar a todos los estudiantes y al personal es algo nuevo y presenta nuevos desafíos, pero
     agradecemos su apoyo y cooperación para ayudar a nuestra escuela a permanecer abierta y mantener seguros a nuestros
     estudiantes y personal.

     La próxima semana, todos los padres recibirán un correo electrónico con la fecha y la hora de los exámenes de sus estudiantes
     en Park City High School. El horario será una rotación de dos semanas, comenzando el 25 de enero, por lo que no todos los
     estudiantes serán evaluados en la primera semana. Enviaremos un correo electrónico de recordatorio cada viernes antes de la
     semana de exámenes para los programados para la semana siguiente.

     Asegúrese de que se ha registrado para la prueba en RedCap y lea la información a continuación para que estemos todos
     preparados para comenzar cuando regrese.

     Gracias nuevamente por su apoyo durante este año único,

     Administración de Park City High School


     Programa de Test to Stay
     Registrarse para la prueba COVID
     El estado de Utah usa RedCap para rastrear las pruebas dentro de las instituciones educativas. Dar consentimiento para la
     prueba, todos los padres / tutores deben completar el registro de RedCap para cada de sus alumnos. Si elige no realizar el
     registro en línea, puede enviar un correo electrónico bswenson@pcschools.us para recibir un formulario de consentimiento en
     papel.

     Enlace de registro de RedCap:
     https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

     ¿Qué pasa si mi estudiante ha dado positivo por COVID-19 en los últimos 90 días?
     Una prueba COVID positiva documentada es suﬁciente para el período de 90 días. Después de 90 días a partir de la fecha de
     positividad, los estudiantes deberán ser parte del programa de pruebas en la escuela.

     Calendario de pruebas COVID-19 para todos los estudiantes:
     Evaluaremos aproximadamente a 150 estudiantes por día en una rotación de dos semanas. los El horario se enviará a todas las
     familias tan pronto como esté disponible.


                                                                                                                                               2/3
2/24/2021                                                 Yahoo Mail - Parent Letter January 15, 2021


     ¿Qué pasa si no queremos que nuestro estudiante sea evaluado?
     Si elige que su estudiante no sea examinado, deberá convertirse en un estudiante de aprendizaje mientras "Prueba para
     permanecer" en efecto. Los estudiantes tampoco pueden participar en deportes o actividades extracurriculares en persona sin
     exámenes regulares en la escuela.

     ¿Qué tipo de prueba se utiliza?
     La escuela utiliza una prueba rápida BinaxNOW COVID-19. Esto implica un hisopo nasal y devuelve resultados en 15 minutos.



       unsubscribe




                                                                                                                                   3/3
